Per Curiam,
The grant under which the defendant company acquired title to the coal underlying the surface owned by the appellant, indicates in clearest terms the intention of the grantor that it should not be liable for damages for failure to support the surface, and, as the appellant acquired title subject to the grant to the appellee, the nonsuit was properly entered: Miles v. Pennsylvania Coal Company, 217 Pa. 449; Kellert v. Rochester & Pittsburgh Coal & Iron Co., 226 Pa. 27; Stilley v. Pittsburgh-Buffalo Co., 234 Pa. 492.
Judgment affirmed.